

SECOND AMENDMENT TO SECURITIES PURCHASE AGREEMENT


THIS SECOND AMENDMENT TO SECURITIES PURCHASE AGREEMENT is dated as of December
31, 2009 (this “Second Amendment”), by and among Emerald Dairy Inc., a Nevada
corporation (the “Company”), and the investors set forth on the signature page
hereto (each, an “Investor,” and collectively, the “Investors”).


RECITALS:


A.           In June 2008, the Company conducted a private offering of up to a
maximum of (a) $3,000,000 of its 8% promissory notes, due on December 31, 2008
(the “Original Notes”) and (b) three-year warrants to purchase 300,000 shares of
its Common Stock, at an exercise price of $2.61 per share (the “Original
Warrants”), pursuant to the terms and conditions of a Securities Purchase
Agreement (the “Purchase Agreement”).


B.           As of June 12, 2008, one Investor purchased, for a purchase price
of $1,500,000, an Original Note in the principal amount of $1,500,000, and
Original Warrants to purchase 150,000 shares of the Company’s Common Stock.


C.           On June 20, 2008, an additional Investor purchased, for a purchase
price of $750,000, an Original Note in the principal amount of $750,000, and
Original Warrants to purchase 75,000 shares of the Company’s Common Stock.


D.           As of December 31, 2008, the Company and the Investors entered into
an Amendment to the Purchase Agreement (the “First Amendment”), pursuant to
which, among other things: (i) the maturity date of each Original Note was
extended from December 31, 2008 to December 31, 2009, (ii) as of December 31,
2008, the initial interest rate of the Original Notes of 8% per annum was
increased to 10% per annum, (iii) the Company issued and delivered to each
Investor, against delivery by such Investor of his or its Original Note, marked
“canceled”, a duly executed Amended and Restated Note (the “First Amended
Notes”) reflecting the changes set forth in (i) and (ii) above, (iv) the
expiration date of the Original Warrants was extended from the third anniversary
of their original issue date to the fifth anniversary of their original issue
date, (v) the per share exercise price of the Original Warrants was reduced from
$2.61 to $1.63; and (vi) the Company issued and delivered to each Investor,
against delivery by such Investor of his or its Original Warrants, marked
“canceled,” duly executed amended and restated warrants (the “Amended Warrants”)
reflecting the changes set forth in (iv) and (v) above.


E.           The parties desire to further amend the Purchase Agreement and to
amend the First Amended Notes, in order to, among other things, modify the terms
and conditions thereof upon the terms and subject to the conditions set forth in
this Second Amendment and the Exhibits hereto.


NOW, THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto agree as follows:
 
1

--------------------------------------------------------------------------------


 
1.           Accuracy of Recitals; Definitions.  Each of the Company and the
Investors acknowledges and agrees that the foregoing Recitals are true and
accurate and are incorporated herein by reference.  The Purchase Agreement,
First Amendment, First Amended Notes and Amended Warrants shall be referred to
herein collectively as the “Transaction Documents.”  Capitalized terms used and
not otherwise defined herein are used as defined in the Transaction Documents.


2.           Amendments to the First Amended Notes.


2.1           Upon satisfaction of the conditions set forth in Section 4 below,
the First Amended Notes shall be amended so that:


(a)           Accrued and unpaid interest on the Original Notes and First
Amended Notes, in the aggregate amount of $323,301, shall be added to the
principal amount of the Second Amended Notes (as defined below), as follows:


Name
 
Accrued
Interest
($)
   
Principal 
Amount Due 
($)
 
JAG Multi Investments, LLC
  $ 216,411     $ 1,716,411  
John Winfield
  $ 106,890     $ 856,890  
Total
  $ 323,301     $ 2,573,301  



(b)           The Maturity Date of each First Amended Note is extended from
December 31, 2009 to December 31, 2010.


2.2           The Company shall issue and deliver, or cause to be delivered, to
each Investor, against delivery by such Investor of his or its First Amended
Note, marked “canceled”, a duly executed amended and restated promissory note
reflecting the changes set forth in Section 2.1 above, in the form of Second
Amended and Restated Promissory Note attached hereto as Exhibit A (the “Second
Amended Notes”).


3.           Issuance of Additional Warrants.


3.1           Upon satisfaction of the conditions set forth in Section 4 below,
the Company shall issue and deliver, or cause to be delivered, to the Investors,
additional three-year warrants to purchase an aggregate of 789,356 shares of the
Company’s common stock at an  exercise price of $1.63 per share, in the form
attached hereto as Exhibit B (the “Additional Warrants”), in the following
denominations:


Name
 
Additional
Warrants
($)
 
JAG Multi Investments, LLC
    526,506  
John Winfield
    262,850  
Total
    789,356  

 
2

--------------------------------------------------------------------------------


 
4.           Pledge of Shares. As further inducement to the Investors to enter
into the Second Amendment, the Corporation’s obligations under the Second
Amended Notes will be secured by a pledge of an aggregate of 3,157,425 shares of
common stock of the Company beneficially owned by Yang Yong Shan, the Company’s
Chief Executive Officer (the “Pledgor”), pursuant to the terms and conditions of
a Pledge Agreement to be entered into by the Pledgor, the Investors and the
Corporation (the “Pledge Agreement”), as soon as practicable, but in no event
more than 15 days following the date hereof.  Upon execution, the Pledge
Agreement shall be deemed to be a Transaction Document, as defined hereunder.


5.           Conditions Precedent.  The effectiveness of this Second Amendment
is subject to satisfaction of each of the following conditions precedent:


5.1           The representations and warranties made by the Company in this
Second Amendment are accurate in all respects.


5.2           No Event of Default shall be in existence under the First Amended
Notes.


5.3           No Material Adverse Effect shall have occurred since the date of
filing of the Company’s Quarterly Report on Form 10-Q for the fiscal quarter
ended September 30, 2009, which has not otherwise been disclosed to the
Investors.


5.4           No suit, proceeding or action shall have been commenced against or
involving the Company which, if successful, would result in a Material Adverse
Effect.


5.5           Each Investor shall have received the following documents and
other items from the Company, duly executed by an authorized representative of
the Company, as necessary:


(a)           An executed copy of this Second Amendment.


(b)           Evidence that the execution, delivery and performance of this
Second Amendment by the Company has been duly authorized by all necessary
corporate action.


5.6           The Company shall have received the following documents and other
items from each Investor, duly executed by an authorized representative of such
Investor, as necessary:


(a)           An executed copy of this Second Amendment.


(b)           Evidence that the execution, delivery and performance of this
Second Amendment by the Investor has been duly authorized by all necessary
corporate action, as applicable.


6.           Post-Closing Covenants.  As soon as practicable, but in no event
more than 15 days following the date hereof, the parties agree that:
 
3

--------------------------------------------------------------------------------


 
6.1           Each Investor shall receive the following documents and other
items from the Company, duly executed by an authorized representative of the
Company:


 (a)           An executed copy of the Pledge Amendment.


 (b)           An executed original Second Amended Note.


 (c)           An executed original Additional Warrant.


6.2           The Company shall have received the following documents and other
items from each Investor, duly executed by an authorized representative of such
Investor, as applicable:


 (a)           An executed copy of the Pledge Amendment.


 (b)           The First Amended Note, marked “canceled”.


7.           Transaction Documents in Full Force and Effect as Amended.  Except
as specifically amended hereby, the Transaction Documents shall remain in full
force and effect and hereby are ratified and confirmed as so amended.  This
Second Amendment shall not constitute a novation, satisfaction and accord, cure,
release and/or satisfaction of the Transaction Documents, but shall constitute
an amendment thereof.  The parties hereto agree to be bound by the terms and
conditions of the Transaction Documents as amended by this Second Amendment, as
though such terms and conditions were set forth herein and therein in
full.  Each reference in the Transaction Documents or any other document or
instrument to any Transaction Documents, or words of similar import shall mean
and be a reference to the Transaction Documents as amended hereby.


8.           Representations.  The Company hereby represents and warrants to the
Investors as follows: (a) it is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization; (b) the execution,
delivery and performance by it of this Second Amendment are within its powers,
have been duly authorized, and do not contravene (i) its articles of
incorporation, bylaws or other organizational documents, or (ii) any applicable
law, statute, regulation, ordinance, tariff or order; (c) no consent, license,
permit, approval or authorization of, or registration, filing or declaration
with any governmental authority or other person is required in connection with
the execution, delivery, performance, validity or enforceability of this Second
Amendment by or against it; (d) this Second Amendment has been duly executed and
delivered by it; (e) this Second Amendment constitutes its legal, valid and
binding obligations enforceable against it in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity; (f) to the best
of its knowledge, it is in compliance with all covenants and agreements in the
Transaction Documents and it is not in default under the Transaction Documents,
and no Event of Default exists, has occurred and is continuing or would result
by the execution, delivery or performance of this Second Amendment; and (g) the
representations and warranties contained in the Transaction Documents are true
and correct in all material respects as of the date hereof as if made on the
date hereof.
 
4

--------------------------------------------------------------------------------


 
7.           Miscellaneous.


7.1           The execution, delivery and effectiveness of this Second Amendment
shall not, except as expressly provided herein, be deemed to be an amendment or
modification of, or operate as a waiver of, any provision of the Transaction
Documents, or any right, power or remedy of the Investors, nor constitute a
waiver of any provision of the Transaction Documents, or any other document,
instrument and/or agreement executed or delivered in connection therewith or of
any Event of Default under any of the foregoing, in each case whether arising
before or after the date hereof or as a result of performance hereunder or
thereunder.  This Second Amendment shall not preclude the future exercise of any
right, remedy, power or privilege available to the parties whether under
the Transaction Documents, at law, or otherwise.


7.2           This Second Amendment may be executed in any number of
counterparts (including by facsimile), and by the different parties hereto or
thereto on the same or separate counterparts, each of which shall be deemed to
be an original instrument but all of which together shall constitute one and the
same agreement.  Each party agrees that it will be bound by its own facsimile
signature and that it accepts the facsimile signature of each other party.  The
descriptive headings of the various sections of this Second Amendment are
inserted for convenience of reference only and shall not be deemed to affect
the meaning or construction of any of the provisions hereof or
thereof.  Whenever the context and construction so require, all words herein in
the singular number herein shall be deemed to have been used in the plural, and
vice versa, and the masculine gender shall include the feminine and neuter and
the neuter shall include the masculine and feminine.


7.3           This Second Amendment may not be changed, amended, restated,
waived, supplemented, discharged, canceled, terminated or otherwise modified
orally or by any course of dealing or in any manner other than as provided in
the applicable Transaction Documents.  This Second Amendment shall be considered
part of the Transaction Documents for all purposes under the Transaction
Documents.  In the event of any inconsistency between this Second Amendment and
any of the other Transaction Documents, the terms of this Second Amendment shall
control.


7.4           This Second Amendment, the Second Amended Notes, Additional
Warrants and the Transaction Documents constitute the final, entire agreement
and understanding between the parties with respect to the subject matter hereof
and thereof and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements between the parties, and shall be binding upon and
inure to the benefit of the successors and assigns of the parties hereto and
thereto.  There are no unwritten oral agreements between the parties with
respect to the subject matter hereof and thereof.  If any provision of this
Second Amendment is adjudicated to be invalid under applicable laws or
regulations, such provision shall be inapplicable to the extent of such
invalidity without affecting the validity or enforceability of the remainder of
this Second Amendment which shall be given effect so far as possible.
 
5

--------------------------------------------------------------------------------


 
7.5           THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE CHOICE OF LAW PROVISIONS SET FORTH IN THE TRANSACTION
DOCUMENTS, AS AMENDED BY THIS SECOND AMENDMENT.


7.7           Each party shall execute and deliver such other documents,
certificates and/or instruments and take such other actions as reasonably
requested by the other party in order more effectively to consummate the
transactions contemplated hereby.


[SIGNATURES APPEAR ON THE NEXT PAGES]
 
6

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have caused this Second Amendment to be executed
under seal by their respective officers thereunder duly authorized, as of the
date first above written.
 

 
COMPANY:
     
EMERALD DAIRY INC.
       
By:
/s/ Shu Kaneko
 
Name:
Shu Kaneko
 
Title:
Chief Financial Officer
       
INVESTORS:
       
/s/ John Winfield
 
John Winfield
       
JAG MULTI INVESTMENTS LLC
       
By:
/s/ Alexander Goren
 
Name:
Alexander Goren
 
Title:
Managing Member

 

--------------------------------------------------------------------------------


 
EXHIBIT A
 
(Form of Second Amended Note)
 

--------------------------------------------------------------------------------


 
EXHIBIT B
 
(Form of Additional Warrants)
 

--------------------------------------------------------------------------------


 